DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings were received on 1/14/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The term “shorter edge”; “that will withstand all outdoor weather without tearing or deteriorating”; “sized appropriately to allow for easy insertion or extraction of a filled or partially filled water tube” in claim 1 are all relative terms which renders the claim indefinite. Note that “shorter” is a comparative term however lacks reference.  Potential outdoor weather cannot define the metes and bounds of an apparatus, furthermore the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note also that the claimed size/dimension of the apparatus is uncertain as it requires a defined size/dimension of a water tube (at least partially filled) which also is undefined.
Note also that “type of closure device known in the art…” (1:last line); “or any other means of being eco-friendly” (2:2); “any color or is translucent or transparent” (3:1-2) do not define clear metes and bounds such that one of ordinary skill in the art would know how to not infringe.
  
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Dufresne (US 2006/0124490).
Dufresne discloses a protective sleeve considered capable of use with water tubes comprising rectangular upper and lower panels permanently sealed at three edges (see figure 5; para. 14) with an open unsealed “shorter edge” with closure 54.  
Dufresne discusses providing water and tinting (adding color) for UV light resistance considered protection from outdoor weather/environmental conditions.  The device of Dufresne is considered capable of insertion and extraction of a tubular product and closure of the unsealed end.
	Regarding the claimed material properties of recyclability, Dufresne discusses using polyethylene which is considered recyclable; see para. 7.
 Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. Note that patentability of claims require novelty.  Claims must distinguish over prior art including defining the invention in a clear manner.  Claiming elements that are “known in the art”, “any other means”, “any color”, etc. do not provide distinction over prior art of the same type thus do not particularly add patentability to a claim.  Note also that size and dimension considerations are common modifications available to one of ordinary skill in the art.  Sizing a protective sleeve for a particular use is considered within the skill of one of ordinary skill in the art.  It is noted that claims 4-6 are withdrawn from consideration. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a Final Rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below; see also MPEP 714.12.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.  Such an amendment is usually considered a proper submission to be entered in a Request for Continued Examination under 37 CFR 1.114; see MPEP 706.07(h). 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649